Exhibit 10.14

 

EXHIBIT I-2

TO THE CREDIT AGREEMENT

 

FORM OF

FIRST PREFERRED SHIP MORTGAGE

 

ON LIBERIAN FLAG VESSEL

 

[VESSEL]

OFFICIAL NO. [OFFICIAL NUMBER]

 

executed by

 

[SHIPOWNER],

as Shipowner

 

in favor of

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

as Security Trustee and Mortgagee

 

 

[CLOSING DATE]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I

 

Section 1. Existence: Authorization

 

Section 2. Title to Vessel

 

Section 3. ISM and ISPS Compliance

 

ARTICLE II

 

Section 1. Payment of Indebtedness

 

Section 2. Mortgage Recording

 

Section 3. Lawful Operation

 

Section 4. Payment of Taxes

 

Section 5. Prohibition of Liens

 

Section 6. Notice of Mortgage

 

Section 7. Removal of Liens

 

Section 8. Release from Arrest

 

Section 9. Maintenance

 

Section 10. Inspection; Reports

 

Section 11. Flag; Home Port

 

Section 12. No Sales. Transfers or Charters

 

Section 13. Insurance

 

Section 14. Reimbursement for Expenses

 

Section 15. Performance of Charters

 

Section 16. Change in Ownership

 

Section 17. Prepayment if Event of Loss

 

ARTICLE III

 

Section 1. Events of Default; Remedies

 

Section 2. Power of Sale

 

Section 3. Power of Attorney-Sale

 

Section 4. Power of Attorney-Collection

 

Section 5. Delivery of Vessel

 

Section 6. Mortgagee to Discharge Liens

 

Section 7. Payment of Expenses

 

Section 8. Remedies Cumulative

 

Section 9. Cure of Defaults

 

Section 10. Discontinuance of Proceedings

 

Section 11. Application of Proceeds

 

Section 12. Possession Until Default

 

Section 13. Severability of Provisions. etc

 

ARTICLE IV

 

Section 1. Successors and Assigns

 

Section 2. Power of Substitution

 

Section 3. Counterparts

 

Section 4. Notices

 

Section 5. Recording Clause

 

Section 6. Further Assurances

 

Section 7. Governing Law

 

Section 8. Additional Rights of the Mortgagee

 

 

 

SIGNATURE

 

 

--------------------------------------------------------------------------------


 

FIRST PREFERRED MORTGAGE

 

[VESSEL]

 

This First Preferred Ship Mortgage made [CLOSING DATE] (this “Mortgage”), by
[SHIPOWNER], a Liberian limited liability company (the “Shipowner”), in favor of
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Security Trustee (together with its
successors in trust and assigns, the “Mortgagee”), pursuant to the Credit
Agreement referred to below.

 

W I T N E S S E T H

 

WHEREAS:

 

A. The Shipowner is the sole owner of the whole of the Liberian flag vessel
[VESSEL NAME], Official Number [OFFICIAL NUMBER] of [GROSS TONS] gross tons and
[NET TONS] net tons built in [YEAR BUILT] at [YARD AND LOCATION BUILT], with her
home port at Monrovia, Liberia.

 

B. General Maritime Corporation, a Marshall Islands corporation (the
“Borrower”), the Lenders party thereto from time to time, and Nordea Bank
Finland plc, New York Branch, as Administrative Agent and as Collateral Agent,
have entered into a Credit Agreement dated as of October 26, 2005 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), providing for the making of loans to the Borrower in the
principal amount of up to Eight Hundred Million United States Dollars (U.S.
$800,000,000) (the Lenders, the Administrative Agent and Collateral Agent,
collectively, the “Lender Creditors”). A copy of the form of the Credit
Agreement (without attachments) is attached hereto as Exhibit A and made a part
hereof. Except as otherwise defined herein, capitalized terms used herein and
defined in the Credit Agreement shall be used herein as so defined.

 

C. The Borrower may at any time and from time to time enter into, or guaranty
the obligations of one or more Subsidiary Guarantors or any of their respective
Subsidiaries under, one or more Interest Rate Protection Agreements or Other
Hedging Agreements with respect to the Loans (and/or the Commitments) with one
or more Lenders or any Affiliate thereof (each such Lender or Affiliate, even if
the respective Lender subsequently ceases to be a Lender under the Credit
Agreement for any reason, together with such Lender’s or Affiliate’s successors
and assigns, if any, collectively, the “Other Creditors” and, together with the
Lender Creditors, the “Secured Creditors”). The estimated aggregate notional
amount of the liabilities of the Borrower under the Interest Rate Protection
Agreements or Other Hedging Agreements entered into with respect to the Loans
(and/or the Commitments) is Fifty Million United States Dollars (U.S.
$50,000,000).

 

D. The Shipowner is a wholly-owned subsidiary of the Borrower.

 

E. The Shipowner entered into the Subsidiaries Guaranty in favor of the Secured
Creditors pursuant to which the Shipowner has guaranteed (i) to the Lender
Creditors, all obligations of the Borrower under the Credit Agreement and each
other Credit Document to which the Borrower is a party, and (ii) to each of the
Other Creditors, all obligations of the Borrower under each Interest Rate
Protection Agreement and each Other Hedging Agreement entered into with respect
to the Loans (and/or the Commitments). A copy of the form of the Subsidiaries
Guaranty is attached hereto

 

--------------------------------------------------------------------------------


 

as Exhibit B and made a part hereof. The Lenders have committed to make Loans
subject to the terms and on the conditions set forth in the Credit Agreement;
the Shipowner acknowledges that it is justly indebted to the Secured Creditors
under the Subsidiaries Guaranty.

 

F. In order to secure its obligations under the Subsidiaries Guaranty according
to the terms thereof, and the payment of all other such sums that may
hereinafter be secured by this Mortgage in accordance with the terms hereof, and
to secure the performance and observance of and compliance with all the
agreements, covenants and conditions contained herein and in the Subsidiaries
Guaranty, the Shipowner has duly authorized the execution and delivery of this
First Preferred Mortgage under and pursuant to Title 21 of the Liberian Code of
Laws of 1956, as amended.

 

G. Pursuant to the Credit Agreement, the Mortgagee has agreed to act as Trustee
for the Secured Creditors.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, and in order to secure the Shipowner’s obligations under the
Subsidiaries Guaranty according to the terms thereof, and the payment of all
other sums that may hereafter be secured by this Mortgage in accordance with the
terms hereof (all such obligations and other sums hereinafter called the
“Indebtedness hereby secured”) and to secure the performance and observance of
and compliance with all of the agreements, covenants and conditions contained in
this Mortgage and the Subsidiaries Guaranty, the Shipowner has granted,
conveyed, mortgaged, pledged, confirmed, assigned, transferred and set over and
by these presents does grant, convey, mortgage, pledge, confirm, assign,
transfer and set over, unto the Mortgagee, and its successors and assigns, the
whole of the said vessel [VESSEL NAME], including, without being limited to, all
of the boilers, engines, machinery, masts, spars, boats, anchors, cables,
chains, fuel (to the extent owned by the Shipowner), rigging, tackle, capstans,
outfit, tools, pumps and pumping equipment, apparel, furniture, drilling
equipment, fittings, equipment, spare parts, and all other appurtenances
thereunto appertaining or belonging, whether now owned or hereafter acquired,
and also any and all additions, improvements, renewals and replacements
hereafter made in or to such vessel or any part thereof, including all items and
appurtenances aforesaid (such vessel, together with all of the foregoing, being
herein called the “Vessel”).

 

TO HAVE AND TO HOLD all and singular the above mortgaged and described property
unto the Mortgagee and its successors and assigns, to its and to its successors’
and assigns’ own use, benefit and behoof forever.

 

PROVIDED, and these presents are upon the condition, that, if the Shipowner or
its successors or assigns shall pay or cause to be paid the Indebtedness hereby
secured as and when the same shall become due and payable in accordance with the
terms of the Subsidiaries Guaranty and this Mortgage, and all other such sums as
may hereafter become secured by this Mortgage in accordance with the terms
hereof, and the Shipowner shall duly perform, observe and comply with or cause
to be performed, observed, or complied with all the covenants, terms and
conditions of this Mortgage and the Subsidiaries Guaranty, expressed or implied,
to be performed, then this Mortgage and the estate and rights hereunder shall
cease, determine and be void, otherwise to remain in full force and effect.

 

The Shipowner, for itself, its successors and assigns, hereby covenants,
declares and agrees with the Mortgagee and its successors and assigns that the
Vessel is to be held subject to the further

 

2

--------------------------------------------------------------------------------


 

covenants, conditions, terms and uses hereinafter set forth.

 

The Shipowner covenants and agrees with the Mortgagee as follows:

 

ARTICLE I

 

Representations and Warranties of the Shipowner

 

Section 1. Existence: Authorization. The Shipowner is a limited liability
company duly organized and validly existing under the laws of the Republic of
Liberia and shall so remain during the life of this Mortgage. The Shipowner has
full power and authority to own and mortgage the Vessel; has full right and
entitlement to register the Vessel in its name under the flag of the Republic of
Liberia and all action necessary and required by law for the execution and
delivery of this Mortgage has been duly and effectively taken; and each of the
Indebtedness hereby secured and the Mortgage is and will be the legal, valid and
binding obligation of the Shipowner enforceable in accordance with its terms.

 

Section 2. Title to Vessel. The Shipowner lawfully owns and is lawfully
possessed of the Vessel free from any lien or encumbrance whatsoever other than
this Mortgage, liens for current crew’s wages and liens not yet required to be
removed under Section 7 of Article II hereof and will warrant and defend the
title and possession thereto and to every part thereof for the benefit of the
Mortgagee against the claims and demands of all persons whomsoever.

 

Section 3. ISM and ISPS Compliance. The Shipowner has obtained all necessary ISM
Documentation in connection with the Vessel and is in full compliance with the
ISM Code and the ISPS Code (as such terms are defined in Section 9 of
Article II.

 

ARTICLE II

 

Covenants of the Shipowner

 

Section 1. Payment of Indebtedness. The Shipowner will pay or cause to be paid
the Indebtedness hereby secured and will observe, perform and comply with the
covenants, terms and conditions herein and in the Subsidiaries Guaranty, express
or implied, on its part to be observed, performed or complied with. In the event
of inconsistency between this Mortgage and the Subsidiaries Guaranty, the
provisions of this Mortgage shall prevail but only to the extent required by
Liberian law.

 

The obligation of the Indebtedness hereby secured is an obligation in United
States Dollars and the term “$” when used herein shall mean such United States
Dollars. Notwithstanding fluctuations in the value or rate of United States
Dollars in terms of gold or any other currency, all payments hereunder or
otherwise in respect of the Indebtedness hereby secured shall be payable in
terms of United States Dollars when due, in United States Dollars when paid,
whether such payment is made before or after the due date.

 

Section 2. Mortgage Recording. The Shipowner will cause this Mortgage to be duly
recorded or filed in the Office of the Deputy Commissioner of Maritime Affairs
of the Republic of Liberia, in accordance with the provisions of Chapter 3 of
Title 21 of the Liberian Code of Laws of 1956, as amended, and will otherwise
comply with and satisfy all of the provisions of applicable laws

 

3

--------------------------------------------------------------------------------


 

of the Republic of Liberia in order to establish and maintain this Mortgage as a
first preferred mortgage thereunder upon the Vessel and upon all renewals,
replacements and improvements made in or to the same for the amount of the
Indebtedness hereby secured.

 

Section 3. Lawful Operation. The Shipowner will not cause or permit the Vessel
to be operated in any manner contrary to law, and the Shipowner will not engage
in any unlawful trade or violate any law or carry any cargo that will expose the
Vessel to penalty, forfeiture or capture, and will not do, or suffer or permit
to be done, anything which can or may injuriously affect the registration of the
Vessel under the laws and regulations of the Republic of Liberia and will at all
times keep the Vessel duly documented thereunder.

 

Section 4. Payment of Taxes. The Shipowner will pay and discharge when due and
payable, from time to time, all taxes, assessments, governmental charges, fines
and penalties lawfully imposed on the Vessel or any income therefrom.

 

Section 5. Prohibition of Liens. Neither the Shipowner, any charterer, the
Master of the Vessel nor any other person has or shall have any right, power or
authority to create, incur or permit to be placed or imposed or continued upon
the Vessel, its freights, profits or hire any lien whatsoever other than this
Mortgage, other liens in favor of the Mortgagee and for crew’s wages and
salvage.

 

Section 6. Notice of Mortgage. The Shipowner will place, and at all times and
places will retain a properly certified copy of this Mortgage on board the
Vessel with her papers and will cause such certified copy and the Vessel’s
marine document to be exhibited to any and all persons having business therewith
which might give rise to any lien thereon other than liens for crew’s wages and
salvage, and to any representative of the Mortgagee.

 

The Shipowner will place and keep prominently displayed in the chart room and in
the Master’s cabin on the Vessel a framed printed notice in plain type reading
as follows:

 

NOTICE OF MORTGAGE

 

THIS VESSEL IS OWNED BY  [SHIPOWNER],  AND IS SUBJECT TO A FIRST

 

PREFERRED MORTGAGE IN FAVOR OF NORDEA BANK FINLAND PLC, NEW YORK BRANCH,  AS
TRUSTEE/MORTGAGEE UNDER AUTHORITY OF TITLE 21 OF THE LIBERIAN CODE OF LAWS OF
1956,  AS AMENDED.  UNDER THE TERMS OF SAID MORTGAGE,  NEITHER THE SHIPOWNER, 
ANY CHARTERER,  THE MASTER OF THE VESSEL,  NOR ANY OTHER PERSON HAS ANY RIGHT, 
POWER OR AUTHORITY TO CREATE,  INCUR OR PERMIT TO BE PLACED OR IMPOSED UPON THE
VESSEL,  ANY ENCUMBRANCES WHATSOEVER OR ANY OTHER LIEN WHATSOEVER OTHER THAN FOR
CREW’S WAGES AND SALVAGE.

 

Section 7. Removal of Liens. Except for the lien of this Mortgage, the Shipowner
will not suffer to be continued any lien, encumbrance or charge on the Vessel,
and in due course and in any event within thirty (30) days after the same
becomes due and payable or within fourteen (14) days after being requested to do
so by the Mortgagee, the Shipowner will pay or cause to be discharged or make
adequate provision for the satisfaction or discharge of all claims or demands,
and will cause the Vessel to be released or discharged from any lien,
encumbrance or charge therefor.

 

4

--------------------------------------------------------------------------------


 

Section 8. Release from Arrest. If a libel, complaint or similar process be
filed against the Vessel or the Vessel be otherwise attached, levied upon or
taken into custody by virtue of any legal proceeding in any court, the Shipowner
will promptly notify the Mortgagee thereof by telex, or telefax confirmed by
letter, at the address, as specified in this Mortgage, and within fourteen (14)
days will cause the Vessel to be released and all liens thereon other than this
Mortgage to be discharged, will cause a certificate of discharge to be recorded
in the case of any recording of a notice of claim of lien, and will promptly
notify the Mortgagee thereof in the manner aforesaid. The Shipowner will notify
the Mortgagee within fortyeight (48) hours of any average or salvage incurred by
the Vessel.

 

Section 9. Maintenance. (a) The Shipowner will at all times and without cost or
expense to the Mortgagee maintain and preserve, or cause to be maintained and
preserved, the Vessel and all its equipment, outfit and appurtenances, tight,
staunch, strong, in good condition, working order and repair and in all respects
seaworthy and fit for its intended service, and will keep the Vessel, or cause
her to be kept, in such condition as will entitle her to the highest
classification and rating for vessels of the same age and type in the American
Bureau of Shipping or other classification society listed on Schedule X to the
Credit Agreement. The Shipowner covenants to deliver annually to the Mortgagee a
certificate from such class society showing such classification to be
maintained. The Shipowner will without cost or expense to the Mortgagee
promptly, irrevocably and unconditionally instruct and authorize the
classification society of the Vessel, and shall request the classification
society to give an undertaking to the Mortgagee as follows:

 

1. to send to the Mortgagee, following receipt of a written request from the
Mortgagee, certified true copies of all original class records held by the
classification society relating to the Vessel;

 

2. to allow the Mortgagee (or its agents), at any time and from time to time, to
inspect the original class and related records of the Shipowner and the Vessel
at the offices of the classification society and to take copies of them;

 

3. following receipt of a written request from the Mortgagee:

 

(a) to advise of any facts or matters which may result in or have resulted in a
change, suspension, discontinuance, withdrawal or expiry of the Vessel’s class
under the rules or terms and conditions of the Shipowner’s or the Vessel’s
membership of the classification society; and

 

(b) to confirm that the Shipowner is not in default of any of its contractual
obligations or liabilities to the classification society and, without limiting
the foregoing, that it has paid in full all fees or other charges due and
payable to the classification society; and

 

(c) if the Shipowner is in default of any of its contractual obligations or
liabilities to the classification society, to specify to the Mortgagee in
reasonable detail the facts and circumstances of such default, the consequences
thereof, and any remedy period agreed or allowed by the classification society;
and

 

(d) to notify the Mortgagee immediately in writing if the classification society
receives notification from the Shipowner or any other person that the Vessel’s
classification society is to be changed.

 

5

--------------------------------------------------------------------------------


 

Notwithstanding the above instructions and undertaking given for the benefit of
the Mortgagee, the Shipowner shall continue to be responsible to the
classification society for the performance and discharge of all its obligations
and liabilities relating to or arising out of or in connection with the contract
it has with the classification society, and nothing herein or therein shall be
construed as imposing any obligation or liability of the Mortgagee to the
classification society in respect thereof.

 

The Shipowner shall further notify the classification society that all the
foregoing instructions and authorizations shall remain in full force and effect
until revoked or modified by written notice to the classification society
received from the Mortgagee, and that the Shipowner shall reimburse the
classification society for all its costs and expenses incurred in complying with
the foregoing instructions.

 

(b) The Vessel shall, and the Shipowner covenants that she will, at all times
comply with all applicable laws, treaties and conventions to which the Republic
of Liberia is a party, and rules and regulations issued thereunder, and shall
have on board as and when required thereby valid certificates showing compliance
therewith. The Shipowner will not make, or permit to be made, any substantial
change in the structure, type or speed of the Vessel or change in her rig,
without first receiving the written approval thereof by the Mortgagee.

 

(c) The Shipowner agrees to give the Mortgagee at least ten (10) days notice of
the actual date and place of any survey or drydocking, in order that the
Mortgagee may have representatives present if desired. The Shipowner agrees that
at the Mortgagee’s request it will satisfy the Mortgagee that the expense of
such survey or drydocking or work to be done thereat is within Shipowner’s
financial capability and will not result in a claim or lien against the Vessel
in violation of the provisions of this Mortgage, the Credit Agreement, the
Subsidiaries Guaranty or any other Credit Document.

 

(d) The Shipowner shall promptly notify the Mortgagee of and furnish the
Mortgagee with full information, including copies of reports and surveys,
regarding any material accident or accident involving repairs where the
aggregate cost is likely to exceed Five Hundred Thousand Dollars (U.S. $500,000)
(or its equivalent in another currency), any major damage to the Vessel, any
event affecting the Vessel’s class, any occurrence in consequence whereof the
Vessel has become or is likely to suffer an Event of Loss.

 

(e) The Mortgagee shall have the right at any time, on reasonable notice, to
have its surveyor conduct inspections and surveys of the Vessel to ascertain the
condition of the Vessel and to satisfy itself that the Vessel is being properly
repaired and maintained. Such inspections and surveys shall be conducted at such
times and in such manner as will not interfere with the Shipowner’s normal
business operations and schedule.

 

(f) The Shipowner will furnish to the Mortgagee on demand true and complete
copies of the DOC (the SMC referred to in the definition of ISM Code
Documentation below) and such other ISM Code documentation as the Mortgagee may
reasonably request in writing.

 

(g) The Shipowner will comply or procure compliance with the ISM Code and the
ISPS Code (as such terms are defined below) and notify the Mortgagee forthwith
upon:

 

6

--------------------------------------------------------------------------------


 

(i) any claim for breach of the ISM Code or the ISPS Code being made against the
Shipowner, an ISM Responsible Person (as such term is defined below) or the
manager of the Vessel in connection with the Vessel; or

 

(ii) any other matter, event or incident, actual or which will or could lead to
the ISM Code or the ISPS Code not being complied with;

 

and keep the Mortgagee advised in writing on a regular basis and in such detail
as the Mortgagee shall require, of the Shipowner’s and Vessel manager’s response
to the items referred to in subclauses (i) and (ii) above.

 

For the purposes of this Mortgage:

 

“ISM Code” means in relation to its application the Shipowner, the Vessel and
its operation:

 

(a) “The International Management Code for the Safe Operation of Ships and for
Pollution Prevention”, currently known or referred to as the “ISM Code”, adopted
by the Assembly of the International Maritime Organization by Resolution
A.741(18) on 4 November 1993 and incorporated on 19 May 1994 into Chapter IX of
the International Convention for the Safety of Life at Sea 1974 (SOLAS 1974);
and

 

(b) all further resolutions, circulars, codes, guidelines, regulations and
recommendations which are now or in the future issued by or on behalf of the
International Maritime Organization or any other entity with responsibility for
implementing the ISM Code, including without limitation, the ‘Guidelines on
implementation or administering of the International Safety Management (ISM)
Code by Administrations’ produced by the International Maritime Organization
pursuant to Resolution A.788(19) adopted on 25 November 1995,

 

as the same may be amended, supplemented or replaced from time to time;

 

“ISM Code Documentation” includes:

 

(a) the document of compliance (DOC) and safety management certificate (SMC)
issued pursuant to the ISM Code in relation to the Vessel within the periods
specified by the ISM Code;

 

(b) the interim safety management certificate (“Interim SMC”) issued pursuant to
the ISM Code in relation to the Vessel prior to or on the delivery date thereof;

 

(c) all other documents and data which are relevant to the ISM SMS and its
implementation and verification which the Mortgagee may require by request; and

 

(d) any other documents which are prepared or which are otherwise relevant to
establish and maintain the Vessel’s or the Shipowner’s compliance with the ISM
Code which the Mortgagee may require by request.

 

7

--------------------------------------------------------------------------------


 

“ISM SMS” means the safety management system which is required to be developed,
implemented and maintained under the ISM Code.

 

“ISPS Code” means the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organisation (“IMO”) adopted by a Diplomatic conference of the IMO on Maritime
Security on 13 December 2002 and now set out in Chapter XI-2 of the Safety of
Life at Sea Convention (SOLAS) 1974 (as amended) to take effect on July 1, 2004.

 

Section 10. Inspection; Reports. (a) The Shipowner will at all reasonable times
afford the Mortgagee or its authorized representatives full and complete access
to the Vessel for the purpose of inspecting the Vessel and her cargo and papers,
including without limitation all records pertaining to the Vessel’s maintenance
and repair, and, at the request of the Mortgagee, the Shipowner will deliver for
inspection copies of any and all contracts and documents relating to the Vessel,
whether on board or not.

 

(b) The Shipowner hereby agrees to furnish promptly to the Mortgagee, on demand,
any reports or information which the Shipowner may submit to shareholders or
regulatory agencies and any additional information which the Mortgagee may
request in respect of the financial condition of the Shipowner.

 

Section 11. Flag; Home Port. (a) The Shipowner will not change the flag or home
port of the Vessel without the written consent of the Mortgagee and any such
written consent to anyone change of flag or home port shall not be construed to
be a waiver of this provision with respect to any subsequent proposed change of
flag or home port.

 

(b) Notwithstanding the foregoing provisions of this Section 11, upon not less
than 30 days prior written notice to the Mortgagee, provided no Default or Event
of Default under the Credit Agreement shall have occurred and be continuing, the
Shipowner may change the flag or home port of the Vessel to another flag or home
port reasonably satisfactory to the Mortgagee, provided that the Shipowner shall
promptly take all actions necessary or desirable to establish, preserve, protect
and maintain the security interest of the Mortgagee in the Vessel to the
satisfaction of the Mortgagee, and the Shipowner shall have provided to the
Mortgagee and the Lenders such opinions of counsel as may be reasonably
requested by the Mortgagee to assure itself that the conditions of this proviso
have been satisfied.

 

Section 12. No Sales. Transfers or Charters. The Shipowner will not sell,
mortgage, transfer, or change the management of, or demise charter the Vessel
for any period longer than twelve (12) months (including any permitted
extensions or renewals) in each case, without the written consent of the
Mortgagee first had and obtained, and any such written consent to anyone sale,
mortgage, demise charter, transfer, or change of management shall not be
construed to be a waiver of this provision with respect to any subsequent
proposed sale, mortgage, demise charter, transfer, or change of management. Any
such sale, mortgage, demise charter, transfer, or change of management of the
Vessel shall be subject to the provisions of this Mortgage and the lien hereof.

 

Section 13. Insurance. (a) The Shipowner, at its own expense, or with respect to
part (a)(iii) of this Section 13 the Mortgagee at the expense of the Shipowner,
will keep the Vessel insured with insurers and protection and indemnity clubs or
associations of internationally

 

8

--------------------------------------------------------------------------------


 

recognized responsibility, and placed in such markets, on such terms and
conditions, and through brokers, in each case reasonably satisfactory to the
Mortgagee and under forms of policies approved by the Mortgagee against the
risks indicated below and such other risks as the Mortgagee may specify from
time to time:

 

(i) Marine and war risk, including London Blocking and Trapping Addendum and
Lost Vessel Clause, hull and machinery insurance in an amount in U.S. dollars
equal to, except as otherwise approved or required in writing by the Mortgagee,
the greater of (x) the then full commercial value of the Vessel and (y) an
amount which, when aggregated with such insured value of the other Mortgaged
Vessels (if the other Mortgaged Vessels are then subject to a mortgage in favor
of the Mortgagee under the Credit Agreement, and have not suffered an Event of
Loss), is equal to 120% of (A) the then aggregate Total Commitment minus (B) the
product of $25,000,000 multiplied by the number of vessel(s) then being built
under a Construction Contract and which have not yet been delivered thereunder
and mortgaged in favor of the Mortgagee under the Credit Agreement.

 

(ii) Marine and war risk protection and indemnity insurance or equivalent
insurance (including coverage against liability for passengers, fines and
penalties arising out of the operation of the Vessel, insurance against
liability arising out of pollution, spillage or leakage, and workmen’s
compensation or longshoremen’s and harbor workers’ insurance as shall be
required by applicable law) in such amounts approved by the Mortgagee; provided,
however that insurance against liability under law or international convention
arising out of pollution, spillage or leakage shall be in an amount not less
than the greater of:

 

(y) the maximum amount available, as that amount may from time to time change,
from the International Group of Protection and Indemnity Associations or
alternatively such sources of pollution, spillage or leakage coverage as are
commercially available in any absence of such coverage by the International
Group as shall be carried by prudent shipowners for similar vessels engaged in
similar trades plus amounts available from customary excess insurers of such
risks as excess amounts shall be carried by prudent shipowners for similar
vessels engaged in similar trades; and

 

(z) the amounts required by the laws or regulations of the United States of
America or any applicable jurisdiction in which the Vessel may be trading from
time to time.

 

(iii) Mortgagee’s interest insurance (including extended mortgagee
interest-additional perils-pollution) coverage satisfactory to the Mortgagee in
an amount which, when aggregated with such insured value of the other Mortgaged
Vessels (if the other Mortgaged Vessels are then subject to a mortgage in favor
of the Mortgagee under the Credit Agreement, and have not suffered an Event of
Loss), is equal to 120% of (A) the then aggregate Total Commitment minus (B) the
product of $25,000,000 multiplied by the number of vessel(s) then being built
under a Construction Contract and which have not yet been delivered thereunder
and mortgaged in favor of the Mortgagee under the Credit Agreement; all such
mortgagee’s interest insurance cover shall in the Mortgagee’s discretion be
obtained directly by the Mortgagee and the Shipowner shall on demand pay all
costs of such cover.

 

9

--------------------------------------------------------------------------------


 

(iv) While the Vessel is idle or laid up, at the option of the Shipowner and in
lieu of the above-mentioned marine and war risk hull insurance, port risk
insurance insuring the Vessel against the usual risks encountered by like
vessels under similar circumstances.

 

(b) The marine and commercial war-risk insurance required by this Section 13
shall have deductibles and franchises no higher than the following: (i) Hull and
Machinery - U.S. $115,000 for all hull claims and U.S. $150,000 for all
machinery claims each accident or occurrence and (ii) Protection and Indemnity -
U.S. $50,000 for cargo claims, U.S. $35,000 for crew claims, U.S. $10,000
passenger claims and U.S. $15,000 all other claims, in each case each accident
or occurrence.

 

All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Mortgagee. Each
policy of marine and war risk hull and machinery insurance with respect to the
Vessel shall provide that the Mortgagee shall be a named insured and a loss
payee. Each entry in a marine and war risk protection indemnity club with
respect to the Vessel shall note the interest of the Mortgagee. The Mortgagee
and its successors and assigns shall not be responsible for any premiums, club
calls, assessments or any other obligations or for the representations and
warranties made therein by the Shipowner or any other person.

 

(c) The Shipowner will furnish the Mortgagee from time to time on request, and
in any event at least annually, a detailed report signed by a firm of marine
insurance brokers acceptable to the Mortgagee with respect to P & I entry, the
hull and machinery and war risk insurance carried and maintained on the Vessel,
together with their opinion as to the adequacy thereof and its compliance with
the provisions of this Mortgage. At the Shipowner’s expense the Shipowner will
cause such insurance broker and the P & I club or association providing P & I
insurance referred to in part (a)(ii) of this Section 13, to agree to advise the
Mortgagee by telex or telecopier confirmed by letter of any expiration,
termination, alteration or cancellation of any policy, any default in the
payment of any premium and of any other act or omission on the part of the
Shipowner of which it has knowledge and which might invalidate or render
unenforceable, in whole or in part, any insurance on the Vessel, and to provide
an opportunity of paying any such unpaid premium or call, such right being
exercisable by the Mortgagee on a vessel by vessel and not on a fleet basis. In
addition, the Shipowner shall promptly provide the Mortgagee with any
information which the Mortgagee reasonably requests for the purpose of obtaining
or preparing any report from an independent marine insurance consultant as to
the adequacy of the insurances effected or proposed to be effected in accordance
with this Mortgage as of the date hereof or in connection with any renewal
thereof, and the Shipowner shall upon demand indemnify the Mortgagee in respect
of all reasonable fees and other expenses incurred by or for the account of the
Mortgagee in connection with any such report; provided the Mortgagee shall be
entitled to such indemnity only for one such report during any period of twelve
months.

 

The underwriters or brokers shall furnish the Mortgagee with a letter or letters
of undertaking to the effect that:

 

(i) they will hold the instruments of insurance, and the benefit of the
insurances thereunder, to the order of the Mortgagee in accordance with the
terms of the loss payable clause referred to in the relevant Assignment of
Insurances for the Vessel; and

 

(ii) they will have endorsed on each and every policy as and when the same is
issued the loss payable clause and the notice of assignment referred to in the
relevant Assignment of Insurances for the Vessel; and

 

10

--------------------------------------------------------------------------------


 

(iii) they will not set off against any sum recoverable in respect of a claim
against the Vessel under the said underwriters or brokers or any other person in
respect of any other vessel nor cancel the said insurances by reason of
non-payment of such premiums or other amounts.

 

All policies of insurance required hereby shall provide for not less than 14
days prior written notice to be received by the Mortgagee of the termination or
cancellation of the insurance evidenced thereby. All policies of insurance
maintained pursuant to this Section 13 for risks covered by insurance other than
that provided by a P & I Club shall contain provisions waiving underwriters’
rights of subrogation thereunder against any assured named in such policy and
any assignee of said assured. The Shipowner has assigned to the Mortgagee its
rights under any policies of insurance in respect of the Vessel. The Shipowner
agrees that, unless the insurances by their terms provide that they cannot cease
(by reason of nonrenewal or otherwise) without the Mortgagee being informed and
having the right to continue the insurance by paying any premiums not paid by
the Shipowner, receipts showing payment of premiums for required insurance and
also of demands from the Vessel’s P & I underwriters shall be in the hands of
the Mortgagee at least two (2) days before the risk in question commences.

 

(d) Unless the Mortgagee shall otherwise agree, all amounts of whatsoever nature
payable under any insurance must be payable to the Mortgagee for distribution
first to itself and thereafter to the Shipowner or others as their interests may
appear. Nevertheless, until otherwise required by the Mortgagee by notice to the
underwriters upon the occurrence and continuance of a Default or an event of
default hereunder, (i) amounts payable under any insurance on the Vessel with
respect to protection and indemnity risks may be paid directly to the Shipowner
to reimburse it for any loss, damage or expense incurred by it and covered by
such insurance or to the person to whom any liability covered by such insurance
has been incurred provided that the underwriter shall have first received
evidence that the liability insured against has been discharged, and
(ii) amounts payable under any insurance with respect to the Vessel involving
any damage to the Vessel not constituting an Event of Loss, may be paid by
underwriters directly for the repair, salvage or other charges involved or, if
the Shipowner shall have first fully repaired the damage or paid all of the
salvage or other charges, may be paid to the Shipowner as reimbursement
therefor; provided, however, that if such amounts (including any franchise or
deductible) are in excess of U.S. $250,000, the underwriters shall not make such
payment without first obtaining the written consent thereto of the Mortgagee.

 

(e) All amounts paid to the Mortgagee in respect of any insurance on the Vessel
shall be disposed of as follows (after deduction of the expenses of the
Mortgagee in collecting such amounts):

 

(i) any amount which might have been paid at the time, in accordance with the
provisions of paragraph (d) above, directly to the Shipowner or others shall be
paid by the Mortgagee to, or as directed by, the Shipowner;

 

(ii) all amounts paid to the Mortgagee in respect of an Event of Loss of the
Vessel shall be applied by the Mortgagee to the payment of the Indebtedness
hereby secured pursuant to Section 4.02(c) of the Credit Agreement;

 

(iii) all other amounts paid to the Mortgagee in respect of any insurance on the
Vessel may, in the Mortgagee’s sole discretion, be held and applied to the
prepayment of the

 

11

--------------------------------------------------------------------------------


 

Indebtedness hereby secured or to making of needed repairs or other work on the
Vessel, or to the payment of other claims incurred by the Shipowner relating to
the Vessel, or may be paid to the Shipowner or whosoever may be entitled
thereto.

 

(f) In the event that any claim or lien is asserted against the Vessel for loss,
damage or expense which is covered by insurance required hereunder and it is
necessary for the Shipowner to obtain a bond or supply other security to prevent
arrest of the Vessel or to release the Vessel from arrest on account of such
claim or lien, the Mortgagee, on request of the Shipowner, may, in the sole
discretion of the Mortgagee, assign to any person, firm or corporation executing
a surety or guarantee bond or other agreement to save or release the Vessel from
such arrest, all right, title and interest of the Mortgagee in and to said
insurance covering said loss, damage or expense, as collateral security to
indemnify against liability under said bond or other agreement.

 

(g) The Shipowner shall deliver to the Mortgagee certified copies and, whenever
so requested by the Mortgagee, the originals of all certificates of entry, cover
notes, binders, evidences of insurance and policies and all endorsements and
riders amendatory thereof in respect of insurance maintained under this Mortgage
for the purpose of inspection or safekeeping, or, alternatively, satisfactory
letters of undertaking from the broker holding the same. The Mortgagee shall be
under no duty or obligation to verify the adequacy or existence of any such
insurance or any such policies, endorsement or riders.

 

(h) The Shipowner agrees that it will not execute or permit or willingly allow
to be done any act by which any insurance may be suspended, impaired or
cancelled, and that it will not permit or allow the Vessel to undertake any
voyage or run any risk or transport any cargo which may not be permitted by the
policies in force, without having previously notified the Mortgagee in writing
and insured the Vessel by additional coverage to extend to such voyages, risks,
passengers or cargoes.

 

(i) In case any underwriter proposes to pay less on any claim than the amount
thereof, the Shipowner shall forthwith inform the Mortgagee, and if a Default,
an Event of Default or an Event of Loss has occurred and is continuing, the
Mortgagee shall have the exclusive right to negotiate and agree to any
compromise.

 

(j) The Shipowner will comply with and satisfy all of the provisions of any
applicable law, convention, regulation, proclamation or order concerning
financial responsibility for liabilities imposed on the Shipowner or the Vessel
with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which the Vessel is from time
to time engaged and the cargo carried by it.

 

Section 14. Reimbursement for Expenses. The Shipowner will reimburse the
Mortgagee promptly for any and all expenditures which the Mortgagee may from
time to time make, layout or expend in providing such protection in respect of
insurance, discharge or purchase of liens, taxes, dues, tolls, assessments,
governmental charges, fines and penalties lawfully imposed, repairs, attorney’s
fees, and other matters as the Shipowner is obligated herein to provide, but
fails to provide or which, in the sole judgment of the Mortgagee are necessary
or appropriate for the protection of the Vessel or the security granted by this
Mortgage. Such obligation of the Shipowner to reimburse the Mortgagee shall be
an additional indebtedness due from the Shipowner, shall bear interest at the
interest rate as set forth in Section 1.07(b) of the Credit Agreement from the
date of payment by the Mortgagee to and including the date of reimbursement by
the Shipowner, shall be secured by this

 

12

--------------------------------------------------------------------------------


 

Mortgage, and shall be payable by the Shipowner on demand. The Mortgagee, though
privileged to do so, shall be under no obligation to the Shipowner to make any
such expenditure, nor shall the making thereof relieve the Shipowner of any
default in that respect.

 

Section 15. Performance of Charters. The Shipowner will fully perform any and
all charter parties which may be entered into with respect to the Vessel and
will promptly notify the Mortgagee of any material claim by any charterer of
non-performance thereunder by the Shipowner.

 

Section 16. Change in Ownership. The Shipowner further covenants and agrees with
the Mortgagee that, so long as any part of the Indebtedness hereby secured
remains unpaid, there shall be no change in the ownership of the Vessel or any
of the shares of the Shipowner without the prior written consent of the
Mortgagee.

 

Section 17. Prepayment if Event of Loss. In the event that the Vessel suffers an
Event of Loss, then and in each such case the Shipowner shall forthwith repay
the Indebtedness hereby secured at the time and in the amount set forth in
Section 4.02(c) of the Credit Agreement except to the extent such amounts have
otherwise been paid as therein provided.

 

ARTICLE III

 

Events of Default and Remedies

 

Section 1. Events of Default; Remedies. In case anyone or more of the following
events, herein termed “events of default”, shall happen:

 

(a) the Shipowner fails to pay on the date due any payment of principal in
respect of the Indebtedness hereby secured as provided herein or the Shipowner
fails to pay within three (3) Business Days of the date due any payment of
interest or any Commitment Commission or any other amount owing under the
Subsidiaries Guaranty; or

 

(b) the statements in Article I shall prove to have been untrue when made in a
material way; or

 

(c) a default in the due and punctual observance and performance of any of the
provisions of Sections 2, 3, 7, 8, 9(b), 11, 12, 13(a), (b), (d), (h) and (j),
16 or 17 of Article II hereof shall have occurred and be continuing; or

 

(d) a breach or omission in the due and punctual observance of any of the other
covenants and conditions herein required to be kept and performed by the
Shipowner and such breach or omission shall continue for 30 days after the day
the Shipowner first knew or should have known of such breach or omission; or

 

(e) an Event of Default shall have occurred and be continuing under the Credit
Agreement; or

 

(f) a payment default by the Borrower under any Interest Rate Protection
Agreement or Other Hedging Agreement shall have occurred and be continuing; or

 

13

--------------------------------------------------------------------------------


 

(g) any notice shall have been issued by the government or any bureau,
department, officer, board or agency thereof of the country of registry of the
Vessel to the effect that the Vessel is subject to cancellation from such
registry or the certificate of registry of the Vessel is subject to revocation
or cancellation for any reason whatsoever, and such notice shall not have been
cancelled or annulled on or before seven (7) Business Days prior to the date set
forth in such notice for such cancellation or revocation; or

 

(h) the Vessel shall be cancelled from the country of registry of the Vessel or
the certificate of registry of the Vessel is revoked or cancelled for any reason
whatsoever;

 

then:

 

the security constituted by this Mortgage shall become immediately enforceable
and that without limitation, the enforcement remedies specified can be exercised
irrespective of whether or not the Mortgagee has exercised the right of
acceleration under the Credit Agreement or any of the other Credit Documents and
the Mortgagee shall have the right to:

 

(i) Declare all the then unpaid Indebtedness hereby secured to be due and
payable immediately, and upon such declaration, the same shall become and be
immediately due and payable provided, however, that no declaration shall be
required if an event of default shall have occurred by reason of a default under
Section 10.05 of the Credit Agreement, then and in such case, the Indebtedness
hereby secured shall become immediately due and payable on the occurrence of
such event of default without any notice or demand;

 

(ii) Exercise all of the rights and remedies in foreclosure and otherwise given
to a mortgagee by the provisions of the laws of the country of registry of the
Vessel or of any other jurisdiction where the Vessel may be found;

 

(iii) Bring suit at law, in equity or in admiralty, as it may be advised, to
recover judgment for the Indebtedness hereby secured, and collect the same out
of any and all property of the Shipowner whether covered by this Mortgage or
otherwise;

 

(iv) Take and enter into possession of the Vessel, at any time, wherever the
same may be, without legal process and without being responsible for loss or
damage and the Shipowner or other person in possession forthwith upon demand of
the Mortgagee shall surrender to the Mortgagee possession of the Vessel;

 

(v) Without being responsible for loss or damage, the Mortgagee may hold, lay
up, lease, charter, operate or otherwise use such Vessel for such time and upon
such terms as it may deem to be for its best advantage, and demand, collect and
retain all hire, freights, earnings, issues, revenues, income, profits, return
premiums, salvage awards or recoveries, recoveries in general average, and all
other sums due or to become due in respect of such Vessel or in respect of any
insurance thereon from any person whomsoever, accounting only for the net
profits, if any, arising from such use of the Vessel and charging upon all
receipts from the use of the Vessel or from the sale thereof by court
proceedings or pursuant to subsection (vi) next following, all costs, expenses,
charges, damages or losses by reason of such use; and if at any time the
Mortgagee shall avail itself of the right herein given them to take the Vessel,
the Mortgagee shall have the right to dock the Vessel, for a reasonable time at
any dock, pier or other premises of the Shipowner without charge, or to dock her
at any other place at the cost and expense of the Shipowner;

 

14

--------------------------------------------------------------------------------


 

(vi) Without being responsible for loss or damage, the Mortgagee may sell the
Vessel upon such terms and conditions as to the Mortgagee shall seem best, free
from any claim of or by the Shipowner, at public or private sale, by sealed bids
or otherwise, by mailing, by air or otherwise, notice of such sale, whether
public or private, addressed to the Shipowner at its last known address and to
any other registered mortgagee, twenty (20) calendar days prior to the date
fixed for entering into the contract of sale and by first publishing notice of
any such public sale for ten (10) consecutive days, in daily newspapers of
general circulation published in the City of New York, State of New York; in the
event that the Vessel shall be offered for sale by private sale, no newspaper
publication of notice shall be required, nor notice of adjournment of sale; sale
may be held at such place and at such time as the Mortgagee by notice may have
specified, or may be adjourned by the Mortgagee from time to time by
announcement at the time and place appointed for such sale or for such adjourned
sale, and without further notice or publication the Mortgagee may make any such
sale at the time and place to which the same shall be so adjourned; and any sale
may be conducted without bringing the Vessel to the place designated for such
sale and in such manner as the Mortgagee may deem to be for its best advantage,
and the Mortgagee may become the purchaser at any sale. The Shipowner agrees
that any sale made in accordance with the terms of this paragraph shall be
deemed made in a commercially reasonable manner insofar as it is concerned;

 

(vii) Require that all policies, contracts, certificates of entry and other
records relating to the insurance with respect to the Vessel, including, but not
limited to, those described in Article II, Section 13 hereof (the “Insurances”)
(including details of and correspondence concerning outstanding claims) be
forthwith delivered to or to the order of the Mortgagee;

 

(viii) Collect, recover, compromise and give a good discharge for any and all
monies and claims for monies then outstanding or thereafter arising under the
Insurances or in respect of the earnings or any requisition compensation and to
permit any brokers through whom collection or recovery is effected to charge the
usual brokerage therefor.

 

Section 2. Power of Sale. Any sale of the Vessel made in pursuance of this
Mortgage, whether under the power of sale hereby granted or any judicial
proceedings, shall operate to divest all right, title and interest of any nature
whatsoever of the Shipowner therein and thereto, and shall bar the Shipowner,
its successors and assigns, and all persons claiming by, through or under them.
No purchaser shall be bound to inquire whether notice has been given, or whether
any default has occurred, or as to the propriety of the sale, or as to the
application of the proceeds thereof. In case of any such sale, the Mortgagee, if
it is the purchaser, shall be entitled, for the purpose of making settlement or
payment for the property purchased, to use and apply the Indebtedness hereby
secured in order that there may be credited against the amount remaining due and
unpaid thereon the sums payable out of the net proceeds of such sale to the
Mortgagee after allowing for the costs and expense of sale and other charges;
and thereupon such purchaser shall be credited, on account of such purchase
price, with the net proceeds that shall have been so credited upon the
Indebtedness hereby secured. At any such sale, the Mortgagee may bid for and
purchase such property and upon compliance with the terms of sale may hold,
retain and dispose of such property without further accountability therefor.

 

15

--------------------------------------------------------------------------------


 

Section 3. Power of Attorney-Sale. The Mortgagee is hereby irrevocably appointed
attorney-in-fact of the Shipowner to execute and deliver to any purchaser
aforesaid, and is hereby vested with full power and authority to make, in the
name and on behalf of the Shipowner, a good conveyance of the title to the
Vessel so sold. Any person dealing with the Mortgagee or attorney-in-fact shall
not be put on enquiry as to whether the power of attorney contained herein has
become exercisable. In the event of any sale of the Vessel, under any power
herein contained, the Shipowner will, if and when required by the Mortgagee,
execute such form of conveyance of the Vessel as the Mortgagee may direct or
approve.

 

Section 4. Power of Attorney-Collection. The Mortgagee is hereby irrevocably
appointed attorney-in-fact of the Shipowner upon the happening of any event of
default, in the name of the Shipowner to demand, collect, receive, compromise
and sue for, so far as may be permitted by law, all freight, hire, earnings,
issues, revenues, income and profits of the Vessel and all amounts due from
underwriters under any insurance thereon as payment of losses or as return
premiums or otherwise, salvage awards and recoveries, recoveries in general
average or otherwise, and all other sums due or to become due at the time of the
happening of any event of default as defined in Section 1 of Article III hereof
in respect of the Vessel, or in respect of any insurance thereon, from any
person whomsoever, and to make, give and execute in the name of the Shipowner
acquittances, receipts, releases or other discharges for the same, whether under
seal or otherwise, and to endorse and accept in the name of the Shipowner all
checks, notes, drafts, warrants, agreements and other instruments in writing
with respect to the foregoing. Any person dealing with the Mortgagee or
attorney-in-fact shall not be put on enquiry as to whether the Power of Attorney
contained herein has become exercisable.

 

Section 5. Delivery of Vessel. Upon the security constituted by this Mortgage
becoming immediately enforceable pursuant to Section 1 of Article III, the
Mortgagee shall (in addition to the powers described in Section 1 of
Article III) become forthwith entitled (but not bound) to appoint, by an
instrument in writing under its seal or under the hand of any director or
officer or authorized signatory, a receiver and/or manager of the Vessel upon
such terms as to remuneration and otherwise as the Mortgagee shall deem fit with
power from time to time to remove any receiver and appoint another in his stead
and any receiver shall be the agent of the Shipowner (who shall be solely
responsible for his acts and defaults and remuneration) and shall have all the
powers conferred by law by way of addition to, but without limiting, those
powers any receiver shall have all the powers and entitlements conferred on the
Mortgagee by this Mortgage and generally shall be entitled to the same
protection and to exercise the same powers and discretions as are granted to the
Mortgagee under this Mortgage.

 

Section 6. Mortgagee to Discharge Liens. The Shipowner authorizes and empowers
the Mortgagee or its appointees or any of them to appear in the name of the
Shipowner, its successors and assigns, in any court of any country or nation of
the world where a suit is pending against the Vessel because of or on account of
any alleged lien against the Vessel from which the Vessel has not been released
and to take such proceedings as to them or any of them may seem proper towards
the defense of such suit and the purchase or discharge of such lien, and all
expenditures made or incurred by them or any of them for the purpose of such
defense or purchase or discharge shall be a debt due from the Shipowner, its
successors and assigns, to the Mortgagee, and shall be secured by the lien of
this Mortgage in like manner and extent as if the amount and description thereof
were written herein.

 

Section 7. Payment of Expenses. The Shipowner covenants that upon the happening
of any one or more of the events of default, then, upon written demand of the
Mortgagee, the Shipowner

 

16

--------------------------------------------------------------------------------


 

will pay to the Mortgagee the whole amount due and payable in respect of the
Indebtedness hereby secured; and in case the Shipowner shall fail to pay the
same forthwith upon such demand, the Mortgagee shall be entitled to recover
judgment for the whole amount so due and unpaid, together with such further
amounts as shall be sufficient to cover the reasonable compensation of the
Mortgagee or its agents, attorneys and counsel and any necessary advances,
expenses and liabilities made or incurred by it or them or the Mortgagee
hereunder. All moneys collected by the Mortgagee under this Section 7 shall be
applied by the Mortgagee in accordance with the provisions of Section 11 of this
Article III.

 

Section 8. Remedies Cumulative. Each and every power and remedy herein given to
the Mortgagee shall be cumulative and shall be in addition to every other power
and remedy herein given or now or hereafter existing at law, in equity, in
admiralty or by statute, and each and every power and remedy whether herein
given or otherwise existing may be exercised from time to time and as often and
in such order as may be deemed expedient by the Mortgagee, and the exercise or
the beginning of the exercise of any power or remedy shall not be construed to
be a waiver of the right to exercise at the same time or thereafter any other
power or remedy. The Mortgagee shall not be required or bound to enforce any of
its rights under any of the other Credit Documents, prior to enforcing its
rights under this Mortgage. No delay or omission by the Mortgagee in the
exercise of any right or power or in the pursuance of any remedy accruing upon
any default as above defined shall impair any such right, power or remedy or be
construed to be a waiver of any such event of default or to be an acquiescence
therein; nor shall the acceptance by the Mortgagee of any security or of any
payment of or on account of the Indebtedness hereby secured maturing after any
event of default or of any payment on account of any past default be construed
to be a waiver of any right to exercise its remedies due to any future event of
default or of any past event of default not completely cured thereby. No
consent, waiver or approval of the Mortgagee shall be deemed to be effective
unless in writing and duly signed by authorized signatories of the Mortgagee;
any waiver by the Mortgagee of any of the terms of this Mortgage or any consent
given under this Mortgage shall only be effective for the purpose and on the
terms which it is given and shall be without prejudice to the right to give or
withhold consent in relation to future matters (which are either the same or
different).

 

Section 9. Cure of Defaults. If at any time after an event of default and prior
to the actual sale of the Vessel by the Mortgagee or prior to any enforcement or
foreclosure proceedings the Shipowner offers completely to cure all events of
default and to pay all expenses, advances and damages to the Mortgagee
consequent on such events of default, with interest at the interest rate set
forth in Section 1.07(b) of the Credit Agreement, then the Mortgagee may, but
shall not be obligated to, accept such offer and payment and restore the
Shipowner to its former position, but such action, if taken, shall not affect
any subsequent event of default or impair any rights consequent thereon.

 

Section 10. Discontinuance of Proceedings. In case the Mortgagee shall have
proceeded to enforce any right, power or remedy under this Mortgage by
foreclosure, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Mortgagee, then and in every such case the Shipowner and the Mortgagee
shall be restored to its former position and right hereunder with respect to the
property subject or intended to be subject to this Mortgage, and all rights,
remedies and powers of the Mortgagee shall continue as if no such proceedings
had been taken.

 

Section 11. Application of Proceeds. After an event of default hereunder shall
have occurred and be continuing, the proceeds of any sale of the Vessel and any
and all other moneys received by the Mortgagee pursuant to or under the terms of
this Mortgage or in any proceedings

 

17

--------------------------------------------------------------------------------


 

hereunder, the application of which has not elsewhere herein been specifically
provided for, shall be applied as follows:

 

First: To the payment of all costs and expenses (together with interest thereon
as set forth in Section 14 of Article II) of the Mortgagee, including the
reasonable compensation of its agents and attorneys, by reason of any sale,
retaking, management or operation of the Vessel and all other sums payable to
the Mortgagee hereunder by reason of any expenses or liabilities incurred or
advances made by it for the protection, maintenance and enforcement of the
security or of any of its rights hereunder, under the Credit Agreement, the
Subsidiaries Guaranty and under the other Credit Documents or in the pursuit of
any remedy hereby or thereby conferred; and at the option of the Mortgagee to
the payment of any taxes, assessments or liens claiming priority over the lien
of this Mortgage; and

 

Second: To the Pledgee (as defined in the Pledge Agreement) for its distribution
in accordance with the provisions of Section 9 of the Pledge Agreement; and

 

Third: To the Shipowner or as may be directed by a court of competent
jurisdiction.

 

Section 12. Possession Until Default. Until one or more of the events of default
hereinafter described shall happen, the Shipowner (a) shall be suffered and
permitted to retain actual possession and use of the Vessel and (b) shall have
the right, from time to time, in its discretion, and without application to the
Mortgagee, and without obtaining a release thereof by the Mortgagee, to dispose
of, free from the lien hereof, any boilers, engines, machinery, masts, spars,
sails, rigging, boats, anchors, chains, tackle, apparel, furniture, fittings or
equipment or any other appurtenances of the Vessel that are no longer useful,
necessary, profitable or advantageous in the operation of the Vessel, first or
simultaneously replacing the same by new boilers, engines, machinery, masts,
spars, sails, rigging, boats, anchors, chains, tackle, apparel, furniture,
fittings, equipment, or other appurtenances of substantially equal value to the
Shipowner, which shall forthwith become subject to the lien of this Mortgage as
a first priority mortgage thereon.

 

Section 13. Severability of Provisions. etc. (a) If any provision of this
Mortgage should be deemed invalid or shall be deemed to affect adversely the
preferred status of this Mortgage under any applicable law, such provision shall
be void and of no effect and shall cease to be a part of this Mortgage without
affecting the remaining provisions, which shall remain in full force and effect.

 

(b) In the event that the Subsidiaries Guaranty, this Mortgage, any of the other
Credit Documents or any of the documents or instruments which may from time to
time be delivered thereunder or hereunder or any provision thereof or hereof
shall be deemed invalidated by present or future law of any nation or by
decision of any court, this shall not affect the validity and/or enforceability
of all or any other parts of the Subsidiaries Guaranty, this Mortgage, any of
the other Credit Documents or such documents or instruments and, in any such
case, the Shipowner covenants and agrees that, on demand, it will execute and
deliver such other and further agreements and/or documents and/or instruments
and do such things as the Mortgagee in its sole discretion may reasonably deem
to be necessary to carry out the true intent of this Mortgage, the Subsidiaries
Guaranty and the other Credit Documents.

 

(c) In the event that the title, or ownership of the Vessel shall be
requisitioned, purchased or taken by any government of any country or any
department, agency or representative thereof,

 

18

--------------------------------------------------------------------------------


 

pursuant to any present or future law, proclamation, decree order or otherwise,
the lien of this Mortgage shall be deemed to attach to the claim for
compensation therefor, and the compensation, purchase or other taking of such
title or ownership is hereby agreed to be payable to the Mortgagee who shall be
entitled to receive the same and shall apply it as provided in Section 11 of
this Article III. In the event of any such requisition, purchase or taking, and
the failure of the Mortgagee to receive proceeds as herein provided, the
Shipowner shall promptly execute and deliver to the Mortgagee such documents, if
any, as in the opinion of the Mortgagee may be necessary or useful to facilitate
or expedite the collection by the Mortgagee of such part of the compensation,
purchase price, reimbursement or award as is payable to it hereunder.

 

(d) Anything herein to the contrary notwithstanding, it is intended that nothing
herein shall waive the priority status of this Mortgage, and if any provision of
this Mortgage or portion thereof shall be construed to waive the priority status
of this Mortgage, then such provision to such extent shall be void and of no
effect.

 

ARTICLE IV

 

Sundry Provisions

 

Section 1. Successors and Assigns. All of the covenants, promises, stipulations
and agreements of the Shipowner in this Mortgage contained shall bind the
Shipowner and its successors and shall inure to the benefit of the Mortgagee and
its successors and assigns. In the event of any assignment or transfer of this
Mortgage, the term “Mortgagee”, as used in this Mortgage, shall be deemed to
mean any such assignee or transferee.

 

Section 2. Power of Substitution. Wherever and whenever herein any right, power
or authority is granted or given to the Mortgagee, such right, power or
authority may be exercised in all cases by the Mortgagee or such agent or agents
as it may appoint, and the act or acts of such agent or agents when taken shall
constitute the act of the Mortgagee hereunder.

 

Section 3. Counterparts. This Mortgage may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.

 

Section 4. Notices. Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telexed, telegraphic, telex, telecopier or cable communication) and mailed,
telexed, telecopied, cabled or delivered, if to the Shipowner or to the
Mortgagee, at its address as specified below, or at such other address as shall
be designated by such party in a written notice to the other party:

 

If to the Shipowner, addressed to it in care of:

 

General Maritime Corporation

299 Park Avenue

New York, NY 10171-0002

Telephone: (212) 763-5600

Facsimile: (212) 763-5602

 

19

--------------------------------------------------------------------------------


 

If to the Mortgagee, addressed to it:

 

Nordea Bank Finland PLC, New York Branch

437 Madison Avenue, 21st Floor

New York, NY 10022

Attention: Mr. Hans Chr. Kjelsrud

Facsimile: (212) 421 4420

 

All such notices and communications shall, (i) when mailed, be effective three
Business Days after being deposited in the mails, prepaid and properly addressed
for delivery, (ii) when sent by overnight courier, be effective one Business Day
after delivery to the overnight courier prepaid and properly addressed for
delivery on such next Business Day, or (iii) when sent by telex or telecopier,
be effective when sent by telex or telecopier, except that notices and
communications to the Mortgagee shall not be effective until received by the
Mortgagee.

 

Section 5. Recording Clause. For purposes of recording this First Preferred
Mortgage as required by Chapter 3 of Title 21 of the Liberian Code of Laws of
1956, as amended, the total amount of this Mortgage is Eight Hundred Fifty
Million United States Dollars (U.S. $850,000,000), and interest and performance
of mortgage covenants. The maturity date is on demand. There is no separate
discharge amount.

 

Section 6. Further Assurances The Shipowner shall execute and do all such
assurances, acts and things as the Mortgagee, or any receiver in its absolute
discretion may require for:

 

(a) perfecting or protecting the security created (or intended to be created) by
this Mortgage; or

 

(b) preserving or protecting any of the rights of the Mortgagee under this
Mortgage (or any of them); or

 

(c) ensuring that the security constituted by this Mortgage and the covenants
and obligations of the Shipowner under this Mortgage shall enure to the benefit
of assignees of the Mortgagee (or any of them); or

 

(d) facilitating the appropriation or realization of the Vessel or any part
thereof and enforcing the security constituted by this Mortgage on or at any
time after the same shall have become enforceable; or

 

(e) the exercise of any power, authority or discretion vested in the Mortgagee
under this Mortgage,

 

in any such case, forthwith upon demand by the Mortgagee and at the expense of
the Shipowner. Without limitation of the foregoing, in connection with any
Interest Rate Protection Agreements or Other Hedging Agreements entered into
from time to time, the Shipowner shall, at its expense, enter into, deliver and
cause to be recorded such amendments and supplements to this Mortgage, and such
other instruments and legal opinions, as the Mortgagee may reasonably request.

 

Section 7. Governing Law. The provisions of this Mortgage shall, with respect to
its validity, effect, recordation and enforcement, be governed by and construed
in accordance with the applicable laws of the Republic of Liberia.

 

20

--------------------------------------------------------------------------------


 

Section 8. Additional Rights of the Mortgagee. In the event the Mortgagee shall
be entitled to exercise any of its remedies under Article III hereof, the
Mortgagee shall have the right to arrest and take action against the Vessel at
whatever place the Vessel shall be found lying and for the purpose of any action
which the Mortgagee may bring before the Courts of such jurisdiction or other
judicial authority and for the purpose of any action which the Mortgagee may
bring against the Vessel, any writ, notice, judgment or other legal process or
documents may (without prejudice to any other method of service under applicable
law) be served upon the Master of the Vessel (or upon anyone acting as the
Master) and such service shall be deemed good service on the Shipowner for all
purposes.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Shipowner has caused this First Preferred Mortgage over
the [VESSEL NAME] to be duly executed by its authorized representative the day
and year first above written.

 

 

[NAME OF SHIPOWNER]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

22

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF NEW YORK

)

 

:

SS:

COUNTY OF NEW YORK

)

 

On this [ ] day of [DATE], before me personally appeared [NAME], known to me to
be the person who executed the foregoing instrument, who, being by me duly sworn
did depose and say that he resides at                                      , New
York, NY; that he is [TITLE] of [SHIPOWNER], the Liberian limited liability
company described in and which executed the foregoing instrument; that he signed
his name pursuant to authority granted to him by [SHIPOWNER]; and that he
further acknowledged that said instrument is the act and deed of [SHIPOWNER].

 

 

 

 

 

 

Notary Public

 

[FOR USE IN THE REPUBLIC OF LIBERIA]

 

23

--------------------------------------------------------------------------------